             Case 3:19-cv-00222 Document 1 Filed 02/14/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                            :
                                                     :
                       Plaintiff,                    :       Civil No.: 3:19CV222
                                                     :
       v.                                            :
                                                     :
$2,502.00 IN UNITED STATES                           :
CURRENCY,                                            :
                                                     :
                       Defendant.                    :
                                                     :
[CLAIMANT: ALBERT LEE ROBINSON]                      :       February 14, 2019

                          VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, United States of America, by and through its attorneys, John H. Durham, United

States Attorney for the District of Connecticut, and John B. Hughes, Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Supplemental Rule

G(2) of the Federal Rules of Civil Procedure:

       1.      This is a civil action in rem brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C), which provides for the forfeiture of property which constitutes or is derived from

proceeds traceable to any listed violation of law or any offense constituting “specified unlawful

activity,” or a conspiracy to commit such offense, and 21 U.S.C. §§ 881(a)(6), which provides

for the forfeiture of proceeds traceable to the exchange of controlled substances in violation of

the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.

       2.      This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 and

1355. Venue is appropriate in the District of Connecticut by virtue of 28 U.S.C. § 1395(b).

       3.      The Defendant is as follows: Two Thousand Five Hundred and Two Dollars in

United States currency, or $2,502.00 in United States currency (hereafter referred to as

“Defendant Currency”).
                                                 1
             Case 3:19-cv-00222 Document 1 Filed 02/14/19 Page 2 of 7



       4.      The Defendant Currency is located within the jurisdiction of this Court.

       5.      The Defendant Currency is currently in the custody of the United States Marshal’s

Service.

       6.      On November 16, 2018, Albert Lee Robinson (“Claimant”) submitted an

administrative claim of ownership as to the Defendant Currency.

                                   Background of Investigation

       7.      The Claimant, Albert Lee Robinson, is a defendant in an active criminal lawsuit,

in which he is charged with, and has pled guilty to, Possession with the Intent to Distribute

Controlled Substances, in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.

The Claimant was arrested and charged in this case pursuant to an investigation which

culminated in the Claimant’s initial arrest on August 14, 2018, at which time the Defendant

Currency was seized from his person.

       8.      During the month of August 2018, the DEA Bridgeport Resident Office (BRO)

and the Stamford Police Department (SPD) received information that Claimant Albert Lee

Robinson was distributing large quantities of narcotics in the vicinity of Stamford, Connecticut.

Subsequently, law enforcement began an investigation into the Claimant’s activities.

       9.      On August 14, 2018 at approximately 5:00 PM, law enforcement observed the

Claimant exiting Dinosaur Bar-B-Que, the Claimant’s place of employment located at 845 Canal

Street, Stamford, CT, and proceeding to sit in a vehicle parked outside. A short time later, two

men approached the vehicle and entered the front passenger door and the rear passenger door.

       10.     Based on training and experience, law enforcement believed that the Claimant

was conducting narcotics transactions, and so law enforcement decided to approach the vehicle.

The Claimant informed law enforcement that he had a few bags of “dope” (heroin) in the vehicle

for personal use. During a search of the vehicle, law enforcement encountered a Nike book bag.

                                                 2
             Case 3:19-cv-00222 Document 1 Filed 02/14/19 Page 3 of 7



The Claimant informed law enforcement that the Nike book bag and all of its narcotics content

belonged to him, and that the other two occupants of the vehicle knew nothing of the narcotics.

Upon opening the bag, law enforcement found and proceeded to seize the following drugs:

approximately 100 grams (net weight) of heroin, allocated into over 300 white glassine folds; 39

grams (net weight) of crack cocaine, allocated into over 200 red plastic baggies; 92 grams (net

weight) of marijuana, allocated into three plastic baggies; and 17 grams (net weight) of powder

cocaine, allocated into five clear plastic baggies. Law enforcement also found and seized a small

digital scale, consistent with scales often used in the weighing of illegal drugs for distribution

and sale, and a receipt from RNP Kinsella Treatment Center issued to Albert Robinson and dated

August 14, 2018. Kinsella Treatment Center is a licensed methadone distributor and treatment

center located in Bridgeport, Connecticut.

       11.     During a search of the Claimant’s person, $2,502.00 in U.S. currency (“Defendant

Currency”) was found bundled inside a white latex glove within the Claimant’s front pants

pocket. The Defendant Currency was found in the following denominations: one hundred and

fifteen $20.00 bills, eleven $10.00 bills, fourteen $5.00 bills, and twenty-two $1.00 bills. Law

enforcement proceeded to seize the Defendant Currency. At that time, the Claimant was taken

into custody without an arrest warrant.

       12.     Based on the information gathered in the investigation, on September 5, 2018,

Honorable Judge Sarah A.L. Merriam, United States District Court Magistrate Judge for the

District of Connecticut, issued a Federal Arrest Warrant for Albert Lee Robinson.

       13.     On September 6, 2019, the Federal Arrest Warrant was executed and law

enforcement arrested Albert Lee Robinson. The Defendant Currency was seized incident to the

Claimant’s arrest.



                                                  3
              Case 3:19-cv-00222 Document 1 Filed 02/14/19 Page 4 of 7



       14.     On September 5, 2018, a federal grand jury for the District of Connecticut

returned a True Bill for the indictment of Claimant Albert Lee Robinson [see United States v.

Robinson, 3:18-CR-190 (SRU)] on the charge of Possession with the Intent to Distribute

Controlled Substances, including cocaine, cocaine base (“crack cocaine”), heroin, and marijuana,

in violation of 21 U.S.C §§ 841(a)(1), 841(b)(1)(B)(iii), and 841(b)(1)(C). The Indictment states

that upon conviction of the offense listed above, Albert Lee Robinson shall forfeit to the United

States all right, title, and interest in any property constituting, or derived from, proceeds

obtained, directly or indirectly, as a result of the violation named in the Indictment, including

$2,052.00 in U.S. currency seized from Albert Lee Robinson’s person on or about August 14,

2018. Although there is a typographical error as to the precise monetary amount, the $2,052.00

in U.S. currency mentioned in the Indictment refers to the Defendant Currency.

       15.     On December 17, 2018, Claimant Albert Lee Robinson pled guilty to possession

with intent to distribute controlled substances in violation of 21 U.S.C. §§ 841(a)(1), and

841(b)(1)(C), acknowledging that on or about August 14, 2018, the Claimant knowingly

possessed controlled substances, including heroin, cocaine, cocaine base (“crack cocaine”) and

marijuana, and that he possessed the controlled substances with intent to distribute them. The

Claimant’s plea agreement failed to include a forfeiture allegations section, as the Claimant’s

counsel represented that her client had financial documents which could support the Claimant’s

contention that the Defendant Currency was obtained by legal means. Sentencing is set for April

23, 2019.

                                          Claims for Relief

       16.     Based upon the above information, it is believed that the Defendant Currency

constitutes property or is derived from proceeds traceable to a violation constituting “specified



                                                   4
              Case 3:19-cv-00222 Document 1 Filed 02/14/19 Page 5 of 7



unlawful activity” and is therefore subject to forfeiture to the United States of America pursuant

to 18 U.S.C. § 981(a)(1)(C).

        17.       The Defendant Currency represents property or proceeds derived from engaging

in “the felonious manufacture, importation, receiving, concealment, buying, selling, or otherwise

dealing in a controlled substance or listed chemical,” and is therefore subject to forfeiture to the

United States of America pursuant to 18 U.S.C. § 981(a)(1)(C).

        18.       Based upon the above information, it is believed that the Defendant Currency

constitutes proceeds from the illegal sale and distribution of narcotics and is therefore subject to

forfeiture pursuant to 21 U.S.C. § 881(a)(6).

        19.       The Defendant Currency represents proceeds traceable to the exchange of

controlled substances in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.,

and is therefore subject to forfeiture to the United States of America pursuant to 21 U.S.C. §

881(a)(6).

        WHEREFORE, the United States of America prays that a Warrant of Arrest In Rem be

issued for $2,502.00 in United States currency; that due notice be given to all parties to appear

and show cause why the forfeiture should not be decreed; that judgment be entered declaring the

Defendant Currency to be condemned and forfeited to the United States of America for

disposition according to the law; and that the United States of America is granted such other and

further relief as the Court may deem just and proper, together with the costs and disbursements

of this action.




                                                  5
Case 3:19-cv-00222 Document 1 Filed 02/14/19 Page 6 of 7



                         Respectfully submitted,


                         JOHN H. DURHAM
                         UNITED STATES ATTORNEY


                         ______/s/ John B. Hughes___________
                         JOHN B. HUGHES
                         ASSISTANT UNITED STATES ATTORNEY
                         CHIEF, CIVIL DIVISION
                         FEDERAL BAR NO.: ct05289
                         157 CHURCH ST., 25th FLOOR
                         NEW HAVEN, CT 06510
                         PHONE NO.: (203) 821-3700
                         FAX: (203) 773-5392
                         EMAIL: john.hughes@usdoj.gov




                            6
              Case 3:19-cv-00222 Document 1 Filed 02/14/19 Page 7 of 7



                                         DECLARATION

        I am a Special Agent for the Drug Enforcement Administration, and the agent assigned

the responsibility for this case.

        I have reviewed the contents of the foregoing Verified Complaint of Forfeiture and the

statements contained therein are true to the best of my knowledge and belief.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed this 14th day of February, 2019.



                                               /s/_Ryan V. McHugh_______________________
                                               RYAN V. MCHUGH
                                               SPECIAL AGENT
                                               DRUG ENFORCEMENT ADMINISTRATION




                                                  7
